DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Election/Restrictions
Claims 1, 4-7, 10-12, 16-19 and 21 are allowable. The restriction requirement between , as set forth in the Office action mailed on 05/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/12/2020 is WITHDRAWN.  Claim 8, directed to non-elected SPECIES 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 07/06/2021.  These drawings are ACCEPTABLE.
Specification
The amendments to the specification were received on 07/06/2021.  These amendments to the specification are ACCEPTABLE.

Information Disclosure Statement
The information disclosure statement filed 07/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  This is because no copy has been provided for the NPL document “World Coal, “breathing new life”, Sandvik Case Study, 2013, 3 pages”. It has been placed in the application file, but the information referred to therein has not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JASON P. MUTH on 08/11/2021.
The application has been amended as follows: 
1.	An oil flooded screw compressor and lubrication system comprising:
	a separator tank;
a housing including an inlet and an outlet;
a rotor of the oil flooded screw compressor supported within the housing by a bearing;
a prime mover that drives the rotor;
wherein the rotor is driven by the prime mover to compress air from the inlet to the outlet while the oil flooded screw compressor is in an operating state such that the outlet and the separator tank are pressurized with the compressed air during the operating state of the oil flooded screw compressor; 
wherein the separator tank is configured to separate oil from the air compressed by the rotor;
wherein the oil flooded screw compressor is operable in an idle state in which the outlet and the separator tank are depressurized, and wherein the rotor is driven by the prime mover while the oil flooded screw compressor is in the idle state; 
a pump that supplies oil from the pump to the bearing only while the oil flooded screw compressor is in the idle state; and
a controller that controls flow of the oil between the separator tank and the bearing such that the oil is continuously supplied to the bearing when the separator tank is depressurized and the oil flooded screw compressor is in the idle state.

2.	(Canceled).
3.	(Canceled).

4.	The oil flooded screw compressor and lubrication system of claim 1, wherein the pump is fluidly coupled to the separator tank to draw the oil from the separator tank.

5.	The oil flooded screw compressor and lubrication system of claim 1, further comprising a valve assembly configured to direct the oil from the pump to the bearing while the compressor is in the idle state.

6.	The oil flooded screw compressor and lubrication system of claim 5, wherein the valve assembly is configured to direct the oil from the pump to the separator tank while the compressor is in the operating state, bypassing the bearing.

7.	The oil flooded screw compressor and lubrication system of claim 5, wherein the valve assembly includes a solenoid-actuated diverter valve.

8.	(Rejoin) The oil flooded screw compressor and lubrication system of claim 1, further comprising 
a motor coupled to the pump,
wherein the controller is configured to energize the motor while the compressor is in the idle state, and to de-energize the motor while the compressor is in the operating state.

9.	(Canceled).

10.	The oil flooded screw compressor and lubrication system of claim 1, wherein the pump is coupled to the prime mover such that the prime mover drives the pump while the compressor is in the idle state and while the compressor is in the operating state.


12.	An oil flooded screw compressor and lubrication system comprising:
a housing;
a rotor supported within the housing by a bearing;
a separator tank configured to separate oil from air compressed by the rotor; 
a pump fluidly coupled to the separator tank and configured to pump the oil out of the separator tank; and
a valve assembly configured to selectively direct oil from the pump to the bearing,
wherein the separator tank is configured to supply the oil to the bearing along a first fluid path while the separator tank is pressurized,
wherein the pump is configured to supply the oil from the pump to the bearing along a second fluid path different than the first path while the separator tank is depressurized, 
wherein the oil supplied to the bearing along the first fluid path bypasses the pump, and
wherein the valve assembly is configured to direct the oil from the pump to the separator tank, bypassing the bearing, while the separator tank is pressurized.

13-15.	(Canceled).

16.	The oil flooded screw compressor and lubrication system of claim 12, wherein the rotor is one of a plurality of rotors, wherein the bearing is one of a plurality of bearings supporting the plurality of rotors, and wherein the oil flooded screw compressor and lubrication system further comprises a manifold disposed fluidly between the pump and the plurality of bearings.

17.	A lubrication system for an oil flooded screw compressor having a housing and a rotor supported within the housing by a bearing, the lubrication system comprising:
a separator tank; 
a pump;
a first line configured to supply oil from the separator tank to the bearing while bypassing the pump while the separator tank is pressurized; 
a second line configured to supply oil from the pump to the bearing while the separator tank is depressurized; 
a third line extending between the pump and the separator tank; and 
a controller in communication with a valve assembly;
wherein the controller is configured to actuate the valve assembly to direct the oil from the pump into the third line while the separator tank is pressurized.

18.	(Previously Presented) The lubrication system of claim 17, further comprising 
a manifold fluidly coupled to the separator tank, the pump, the first line, the second line, and the third line; 
wherein the valve assembly is disposed within the manifold.

19.	(Previously Presented) The lubrication system of claim 17, wherein the valve assembly includes a plurality of solenoid-actuated diverter valves.

20.	(Cancelled).

21.	The oil flooded screw compressor and lubrication system of claim 1, wherein the oil is supplied into the housing and to the rotor to form a seal with the rotor while the compressor is in the operating state, and wherein the oil is not supplied to the rotor while the compressor is in the idle state.


Reasons for Allowance
Claims 1, 4-8, 10-12, 16-19 and 21 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, The closest prior art of record is Webb USPN 4262755. Webb USPN 4262755 discloses: An oil flooded screw compressor (10, Column 2 Line 59-67) and lubrication system comprising:
	a separator tank 16;
a housing including an inlet and an outlet;
a rotor of the oil flooded screw compressor (screw type rotor described in column 2 Line 51-Column 3 Line 12) supported within the housing by a bearing; 
wherein the rotor is configured to rotate to compress air from the inlet 12 to the outlet 14 while the oil flooded screw compressor is in an operating state (i.e. when the compressor is operating to generate compressed air) such that the outlet and the separator tank are pressurized with the compressed air during the operating state of the oil flooded screw compressor (it is); 
wherein the separator tank 16 is configured to separate oil from the air compressed by the rotor (Column 2 Line 67-Column 3 Line 6);
a pump 36 that supplies oil from the pump (i.e. oil in line downstream of pump 36 illustrated in the Figure of Webb) to the bearing only (i.e. to the bearing feed via line 30, line 26, and branch line 28).
However, Webb USPN 4262755 fails to anticipate, the claimed invention as a whole, and the differences between the prior art and the claimed invention are not obvious especially since Webb USPN 4262755 does not disclose the limitations: “a 
a controller that controls flow of the oil between the separator tank and the bearing such that the oil is continuously supplied to the bearing when the separator tank is depressurized and the oil flooded screw compressor is in the idle state.” in combination with all of the other limitations as set forth in independent claim 1. Additionally, dependent claims 4-8, 10-11, and 21 are allowable by their dependency on independent claim 1.
Regarding independent claim 12, The closest prior art of record is Webb USPN 4262755. Webb USPN 4262755 discloses: wherein the pump 36 is configured to supply oil to the bearing (Column 3 Line 58-65) along a second fluid path (“second line” in (Attached Figure 1) in the office action mailed on 03/04/2021) different than the first path (it is different, see (Attached Figure 1) in the office action mailed on 03/04/2021) when the separator tank is depressurized (Column 3 Line 58-Column 4 Line 17), and
wherein oil supplied to the bearing along the first fluid path bypasses the pump (see Attached Figure 1, Column 3 Line 58-Column 4 Line 4), and a valve assembly (38,60) configured to selectively direct oil from the pump to the bearing (when valve assembly (38,60) is closed an entire portion of the oil delivered by the pump reaches the bearings via bearing feed 28, Column 3 Line 58-63). However, Webb USPN 4262755 fails to anticipate, the claimed invention as a whole, and the differences “wherein the valve assembly is configured to direct the oil from the pump to the separator tank, bypassing the bearing, while the separator tank is pressurized” in combination with all of the other limitations as set forth in independent claim 12. Additionally, dependent claim 16 is allowable by its dependency on independent claim 12.
Regarding independent claim 17, The closest prior art of record is Webb USPN 4262755. Webb USPN 4262755 discloses: A lubrication system for an oil flooded screw compressor having a housing (housing of compressor 10 in Figure 1) and a rotor (screw type rotor described in Column 2 Line 51-Column 3 Line 12) supported within the housing by a bearing (rotor bearings described, Column 3 Line 3-12), the lubrication system comprising: a separator tank 16; a pump 36; a first line (see Annotated Figure of Webb USPN 4262775 (Attached Figure 1) in the office action mailed on 03/04/2021) configured to supply oil from the separator tank 16 to the bearing when the separator tank is pressurized (see Attached Figure 1, Column 3 Line 65-Column 4 Line 4); and a second line (see (Attached Figure 1) in the office action mailed on 03/04/2021) configured to supply oil from the pump 36 to the bearing when the separator tank is depressurized (Column 3 Line 58-Column 4 Line 17). However, Webb USPN 4262755 fails to anticipate, the claimed invention as a whole, and the differences between the prior art and the claimed invention are not obvious especially since Webb USPN 4262755 does not disclose the limitations: “a third line extending between the pump and the separator tank; and a controller in communication with a valve assembly; wherein the controller is configured to actuate the valve assembly to direct the oil from ” in combination with all of the other limitations as set forth in independent claim 17. Additionally, dependent claims 18, and 19 are allowable by their dependency on independent claim 17.
Additionally, the prior art references RU 2445513 & Legare US 2011/0314830 are noted. 
With respect to the RU 2445513 reference, it is directed to a screw type oil filled compressor. In the disclosure of RU 2445513 when discussing the supply of oil to the working cavity it states: “When this pressure is exceeded through the pipe 26, the oil is dumped into the oil separator. The shut-off valve 24 opens when the unit is started and closes when stopped, thereby preventing the compressor from filling with oil. Before starting the unit, the starting oil pump 21 is turned on. After starting the unit and gaining the set pressure in the oil separator, the starting pump is turned off and the oil enters the compressor working cavity under the influence of a differential pressure (according to a non-pump circuit).” However, because claim 1 requires the rotor of the compressor to rotate in the “idle state” in claim 1, the off state of the compressor is not analogues to the claimed idle state. As a result of this RU 2445513 fails to cure the deficiencies of the prior art, as the oil pump 21 in the RU ‘513 reference fails to teach or disclose “a pump that supplies oil from the pump to the bearing only while the compressor is in the idle state.”
Regarding the Legare US 2011/0314830 reference, it is directed to an oil supply system for a gas turbine engine with a centrifugal air/oil separator. However, like the RU reference, no teaching is found to operate a pump to deliver oil to a bearing for the rotor inside the housing of the air compressor only while the compressor is in the idle state, 
Additionally, Applicant’s arguments, see Page 10 ¶1-Page 11 ¶2, filed 07/06/2021, with respect to the rejections  have been fully considered and are persuasive.  The rejections of claims 1-2, 4-7, 9-11 and 21 under §112 of 03/04/2021 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/JOSEPH S. HERRMANN/Examiner, Art Unit 3746